DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claims recite deploy a plurality of artifacts to one or more of the plurality of infrastructure resources, the plurality of infrastructure resources being provisioned based at least in part on acquiring one or more virtual hosts of the cloud-computing environment for use, the plurality of artifacts being deployed based at least in part on deploying code corresponding to one or more services to a newly acquired computer or virtual host of the cloud-computing environment …
in response to detecting the first modification to the first service, generating a cloned submodule of the second distributed version control repository, the second distributed version control repository being associated with modifications performed on artifacts of the second service, and the cloned submodule being generated based at least in part on dereferencing a statement of a configuration file corresponding to the first service; …
provisioning, by the declarative infrastructure provisioner, an infrastructure resource within the cloud-computing environment; and based at least in part on the user input indicating acceptance of the second modification to the second service, executing operations to cause a modified version of the second service comprising the second modification to be deployed with the first service to the infrastructure resource provisioned by the computer system.
The examiner could find no prior art references teaches in the context of detection of modification generating a clone of a submodule of a second distributed version control repository, and upon acceptance of a second modification to a second service that the first service depends upon. Therefore claims 1, 8 , 15  and corresponding dependent claims 2-6, 9-14 and 16-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Trost , can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TOM Y CHANG/
Primary Examiner, Art Unit 2456